Citation Nr: 1750668	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-44 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested by an enlarged prostate, including due to exposure to herbicides or secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  This current matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript is included in the Veteran's electronic file.

In August 2014, the Board remanded the issues of service connection for an enlarged prostate, a bilateral eye disability, tinnitus, and for basal cell carcinoma, actinic keratosis, and seborrheic keratosis.  In rating decisions dated in April 2015 and July 2015, the Appeals Management Center granted the issues of entitlement to service connection for tinnitus and for basal cell carcinoma, actinic keratosis, and seborrheic keratosis.  In September 2016, the Board remanded the issue of service connection for an eye disability.  In a rating decision in November 2016, the Appeals Management Center granted service connection for bilateral cataracts and, in doing so, noted that the award was a full grant of the benefit sought.  Thus, the above issues are no longer in appellate status.  

As noted by the Board in the September 2016 remand, during the appeal period, the Veteran also perfected his appeal for service connection for a kidney condition, bilateral shoulder disability, neck disability, bilateral thumb disability, hypertension, dental condition, and an initial compensable rating for bilateral hearing loss.  However, he requested a videoconference Board hearing for these issues.  See July 2016 Report of General Information.  Subsequently, VA sent a letter informing the Veteran that he was being placed on the list of persons wanting a videoconference Board hearing.  See July 2016 VA letter.  Thus, as the Veteran's Board hearing is in the process of being scheduled, these issues are not being addressed herein.  After the Veteran's Board hearing, the Board will separately address them.  

The Veteran also requested that his Board hearing address the issues of entitlement to service connection for an enlarged prostate and a bilateral eye disability.  However, the Board must deny this request.  The Veteran is entitled to only one Board hearing per appeal.  38 C.F.R. § 20.700(a) (2017); see also 38 C.F.R. § 20.1507(b)(1) (2017).  As discussed above, his hearing on these issues occurred in May 2013.  No deficiency with the May 2013 hearing has been alleged, and none is found.  

In November 2016, the Veteran submitted a waiver of initial RO review of any additionally submitted evidence.  


FINDINGS OF FACT

1. The Veteran does not have a prostate disability that is presumed to be service connected in veterans exposed to Agent Orange.

2. The disability manifested by an enlarged prostate is not etiologically related to active service (including in-service exposure to herbicides) or the service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability manifested by an enlarged prostate, including due to exposure to herbicides or secondary to the service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board most recently remanded the issue on appeal in September 2016.  The Agency of Original Jurisdiction was asked to obtain updated identified treatment records and an opinion that addressed whether the Veteran's prostate disorder is due to his Agent Orange exposure in Vietnam.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Service Connection Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Analysis

The Veteran contends that his enlarged prostate is due to his service in Vietnam.  See August 2017 brief from the Veteran's representative.  Alternatively, the Veteran contends that his enlarged prostate is secondary to his service-connected diabetes mellitus.  See May 2013 Board hearing transcript.  As to the Veteran's claim that he has a prostate disorder due to his exposure to herbicides in Vietnam, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a prostate disability, other than prostate cancer, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  In the instant case, the Veteran's prostate disorder has been diagnosed as benign prostatic hypertrophy.  The Veteran does not contend otherwise.  See May 2013 Board hearing transcript.  Thus, the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) are inapplicable, and the Veteran's claim must be considered on a direct basis pursuant to 38 C.F.R. § 3.303(d). 

In the instant case, the Veteran's DD 2014 shows that he served in Vietnam during his active service from September 1965 to September 1967.  On separation examination in August 1967, the anus and rectum were evaluated as normal, and no prostate disorder was indicated.  

A June 2009 Agent Orange examination shows that the Veteran had an enlarged prostate.  The Veteran was afforded a VA examination in October 2014.  However, it does not warrant consideration as the Board in its September 2016 remand found it to be inadequate as the examiner provided an inherently inconsistent opinion.

On VA examination in October 2016, the examiner opined that it is less likely than not that the Veteran's benign prostatic hypertrophy was incurred in or caused by service as there is no objective medical evidence that shows that benign prostatic hypertrophy is caused by any known exogenous exposures.  The examiner explained that the current medical literature describes benign prostatic hypertrophy as a normal part of the aging process in men, caused by changes in hormone balance and cell growth.  He noted that the comment that it was a recognized condition caused by herbicide exposure seems to have been made in error by a previous examiner in the September 2014 examination report as such determination would have to be made outside the current medical evidence as to the known cause of benign prostatic hypertrophy.  The October 2016 examiner noted that the prevalence of histologically diagnosed prostatic hyperplasia increases from 8 percent in men aged 31 to 40, to 40 to 50 percent in men aged 51 to 60, to over 80 percent in men older than age 80.  Thus, he concluded that it is less likely as not that the Veteran has a diagnosis of an enlarged prostate due to exposure to herbicides or incurred in or caused by service.

As to the matter of whether the Veteran's enlarged prostate is secondary to his service-connected diabetes mellitus, the weight of the competent evidence weighs against this contention.  

In an opinion dated in October 2016, the examiner opined that it was less likely than not that the Veteran's benign prostatic hypertrophy was caused by his service-connected diabetes mellitus as diabetes mellitus does not cause or lead to benign prostatic hypertrophy.  Further the examiner opined that it was not at least as likely as not that the Veteran's benign prostatic hypertrophy was aggravated beyond its natural progression by the service-connected diabetes mellitus as current medical literature describes benign prostatic hypertrophy as a normal part of the aging process in men caused by changes in hormone balance and cell growth, noting that diabetes mellitus has no physiological bearing on the size of the prostate.  Notably, the October 2016 VA examiner also concluded that it is less likely as not that the Veteran's enlarged prostate is secondary to his service-connected diabetes mellitus as current medical literature describes benign prostatic hypertrophy as a normal part of the aging process in men.

The opinions discussed above are highly probative as the examiners considered the nature of the Veteran's enlarged prostate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The opinions are also uncontroverted by the competent evidence of record.  

Therefore, the Board concludes that the Veteran's enlarged prostate is not related to service, nor was it caused or aggravated by the service-connected diabetes mellitus.  In this regard, the Board acknowledges that, in May 2013, the Veteran testified that his prostate disorder was secondary to his service-connected diabetes mellitus as he was diagnosed with both conditions at the same time, which was approximately five years ago.  Consideration has been given to statements made by the Veteran relating his enlarged prostate to his service or to his service-connected diabetes mellitus.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Veteran is competent to report symptoms, however his prostate disability, manifested by an enlarged prostate, may not be experienced through one of the five senses.  For this reason, an enlarged prostate is not a simple medical condition, and the Veteran is not competent to render a diagnosis.  Moreover, the determination as to the etiology of the enlarged prostate requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  In this instance, no connection, based on causation has been proposed between the enlarged prostate and service or between the enlarged prostate and the service-connected diabetes mellitus, except for the Veteran's own statements that are not competent for reasons stated herein.  As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation with regards to his claim of entitlement to service connection for a disability manifested by an enlarged prostate, the determination as to whether the Veteran's statements are credible is not reached.

An enlarged prostate is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim of service connection for a disability manifested by an enlarged prostate.  See Walker v. Shinseki, 7708 F.3d 1331 (Fed. Cir. 2013).  

Therefore, inasmuch as the evidence weighs against a relationship to service, the record affords no basis to grant service connection for a disability manifested by an enlarged prostate, to include as due to Agent Orange exposure, and as secondary to the service-connected diabetes mellitus.  See 38 C.F.R. §§ 3.303(d), 3.309(e), 38 C.F.R. § 3.310; Combee, 34 F.3d at 1042.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a disability manifested by an enlarged prostate, including due to exposure to herbicides or secondary to the service-connected diabetes mellitus, type II, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


